Exhibit 10.9
FIRST AMENDMENT TO THE ROBERT STANZIONE
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     THIS FIRST AMENDMENT TO THE ROBERT STANZIONE SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN (this “Amendment”) is made and entered into effective as of the
26th day of November, 2008, by and between Arris Group, Inc., a Delaware
corporation (“Corporation”), and Robert Stanzione (“Participant”).
     WHEREAS, Corporation and Participant previously entered into the Robert
Stanzione Supplemental Participant Retirement Plan, effective August 6, 2001
(the “Plan”), to provide certain supplemental retirement benefits to Participant
on the terms and conditions stated therein; and
     WHEREAS, the parties hereto now desire to amend the Plan as provided
herein.
     NOW, THEREFORE, for and in consideration of Participant’s continued
employment with Corporation and the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Corporation and
Participant hereby agree as follows:
1. Capitalized terms that are used but not defined in this Amendment shall have
the meanings specified in the Plan.
2. Section 1.08 of the Plan is amended in its entirety to read as follows:
1.08 Employment Agreement
The Amended and Restated Employment Agreement between Participant and
Corporation effective August 6, 2001, as amended by the First Amendment to
Amended and Restated Employment Agreement effective December 7, 2006 and as
subsequently amended by the Second Amendment to Amended and Restated Employment
Agreement dated November 26th, 2008. All defined terms from the Employment
Agreement not defined in this Plan shall have the same meaning in this Plan as
in the Employment Agreement.
3. Section 1.16 of the Plan is amended in its entirety to read as follows:
1.16 Termination of Service
Participant’s separation from service with the Corporation, its subsidiaries and
affiliates, whether by resignation, discharge, death, disability, retirement or
otherwise, consistent with the meaning of a “separation from service” under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
where it is reasonably anticipated that no further services would be performed
for or on behalf of the Corporation or any of its subsidiaries or affiliates
after such

 



--------------------------------------------------------------------------------



 



date or that the level of bona fide services Participant would perform after
that date for or on behalf of the Corporation or any of its subsidiaries or
affiliates (whether as an employee or an independent contractor) would
permanently decrease to no more than forty-nine percent (49%) of the average
level of bona fide services performed for or on behalf of the Corporation or any
of its subsidiaries or affiliates over the immediately preceding thirty-six
(36)-month period.
4. The last two sentences of Section 2.02(b) of the Plan are amended in their
entirety to read as follows:
Benefit payments under this Section 2.02 shall commence on the first day of the
month coincident with or next following Participant’s Termination of Service on
his Normal Retirement Date.
5. Section 2.03 of the Plan is amended in its entirety to read as follows:
If Participant incurs a Termination of Service after his Normal Retirement Date,
he shall receive a Late Retirement Benefit in an amount equal to (a) the
Actuarial Equivalent lump sum value of his Normal Retirement Benefit calculated
as if his Termination of Service (and thus, the calculations of the Normal
Retirement Benefit, Final Average Compensation, Continuous Service and benefits
payable from Other Retirement Programs) occurred on his Normal Retirement Date
in accordance with Section 2.02 above (without regard to any changes after his
Normal Retirement Date in his Continuous Service, Final Average Compensation and
the benefits payable from Other Retirement Programs), (b) increased by an amount
equal to the interest, dividends, earnings and other profits that would be
received, and decreased by an amount equal to the losses, expenses and other
charges that would be incurred, on such Actuarial Equivalent lump sum value if
such amount were invested pursuant to Participant’s investment directions among
the Permitted Investments in accordance with Article V of this Plan, beginning
as of Participant’s Normal Retirement Date and ending on his Termination of
Service (with the resulting sum as calculated above, expressed as an Actuarial
Equivalent monthly benefit payable as a single life annuity). Benefit payments
under this Section 2.03 shall commence on the first day of the month coincident
with or next following Participant’s Termination of Service after his Normal
Retirement Date. It is understood and agreed that although the Normal Retirement
Benefit is calculated initially as of the Normal Retirement Date and increased
by deemed interest, dividends, earnings and profits and decreased by deemed
losses, expenses and other charges thereafter, Executive’s benefits under the
Other Retirement Programs will continue to accrue under the terms of the Other
Retirement Programs until Executive’s Termination of Service.
6. The first two sentences of Section 2.04 of the Plan are amended in their
entirety to read as follows:

2



--------------------------------------------------------------------------------



 



If Participant terminates the Employment Agreement with Good Reason prior to his
Normal Retirement Date or incurs a Termination of Service after his Early
Retirement Date, but prior to his Normal Retirement Date not due to the
termination by the Corporation of the Employment Agreement pursuant to
Section 5(a)(i) or (ii) of the Employment Agreement, Participant shall receive a
benefit, in an amount equal to his Normal Retirement Benefit calculated in
accordance with Section 2.02 as of his Normal Retirement Date (but with the
calculations of his Final Average Compensation and Continuous Service as of his
Termination of Service and the benefits payable from Other Retirement Programs
as of the Normal Retirement Date), said amount to be paid commencing on the
first day of the month coincident with or next following his Normal Retirement
Date. Alternately, Participant may elect to receive a reduced monthly benefit
commencing on the first day of any month before his Normal Retirement Date and
following his Termination of Service. Any such election by Participant to
receive a reduced monthly benefit commencing on the first day of any month
before his Normal Retirement Date and following his Termination of Service must
specify the first day of the month payment shall commence within such time
period and be filed with the Committee on or before December 31, 2008 and will
only be effective with respect to any Termination of Service occurring on or
after January 1, 2009. Any such elections shall be in writing, in such form as
the Committee may require, and, once filed with the Committee, may be withdrawn
only by written notice of withdrawal filed with the Committee within the time
limits for making an election.
7. The last sentence of Section 2.04 of the Plan is amended in its entirety to
read as follows:
     In the event Termination of Service is by Participant for Good Reason as
defined in clause (iii) of Section 5(b) of the Employment Agreement, the benefit
pursuant to this Section 2.04 shall not be lower than $33,333, less the benefits
payable to Participant from the Other Retirement Programs, including the
benefits that would have been payable to him if he had not elected to accept
other benefits in lieu of the benefits provided by the Other Retirement Programs
(expressed as Actuarial Equivalent monthly benefits payable as single life
annuities commencing on the first day of the month coincident with or next
following Participant’s Normal Retirement Date.
8. Section 2.05 of the Plan is amended by adding the following to the end
thereof:
Notwithstanding any other provision of the Plan, the Joint and Survivor Annuity
that Participant elects in lieu of a single life annuity must be the Actuarial
Equivalent of the single life benefit.
9. Section 2.07 of the Plan is amended in its entirety to read as follows:
In lieu of the benefits to which Participant or his Surviving Spouse would
otherwise be entitled under the foregoing provisions of this Article II,
Participant

3



--------------------------------------------------------------------------------



 



may elect to receive an Actuarial Equivalent lump sum payment of such benefit,
subject to the following:
(a) Any such election to receive an Actuarial Equivalent lump sum payment of
such benefit must be filed with the Committee on or before December 31, 2008 and
will only be effective with respect to any Termination of Service occurring on
or after January 1, 2009. Any such election shall be in writing, in such form as
the Committee may require, and once filed with the Committee, may be withdrawn
only by written notice of withdrawal filed with the Committee within the time
limits for making an election.
(b) If Participant makes an effective election under this Section 2.07, the lump
sum payment shall be made in full on the date the benefit payments otherwise
would have commenced notwithstanding the Participant’s election to receive an
Actuarial Equivalent lump sum payment of such benefit.
10. New Section 2.08 is added to the Plan to read as follows:
2.08 Internal Revenue Code Section 409A
Notwithstanding any other provision of this Plan, it is intended that any
payment or benefit which is provided pursuant to or in connection with this
Plan, which is considered to be nonqualified deferred compensation subject to
Section 409A of the Code, shall be provided and paid in a manner, and at such
time and in such form, as complies with the applicable requirements of
Section 409A of the Code. For purposes of this Plan, all rights to payments
hereunder shall be treated as rights to receive a series of separate payments to
the fullest extent allowed by Section 409A of the Code. Payments in connection
with a “separation from service” will be delayed, to the extent required by
Section 409A of the Code, until six months after the Participant’s separation
from service or, if earlier, the Participant’s death (the “409A Deferral
Period”), if the Participant is a key employee as defined in Section 416(i) of
the Code (without regard to paragraph (5) thereof) and any of Corporation’s
stock is publicly traded on an established securities market or otherwise. In
the event any payments are due to made in installments or periodically during
the 409A Deferral Period, the payments which would otherwise have been made in
the 409A Deferral Period shall be accumulated and paid in a lump sum as soon as
the 409A Deferral Period ends, and the balance of the payments shall be made as
otherwise scheduled.
Any benefit payable under the Plan shall be paid as described in the Plan. The
Plan is intended to satisfy the requirements of Section 409A of the Code, and
all provisions of the Plan shall be interpreted in such manner.
Without limitation, if any payment or benefit which is provided pursuant to or
in connection with the Plan and which is considered to be nonqualified deferred
compensation subject to Section 409A of the Code fails to comply with
Section 409A of the Code, and Participant incurs any additional tax, interest or
penalties

4



--------------------------------------------------------------------------------



 



under Section 409A of the Code, the Corporation will pay Participant an
additional amount so that, after paying all taxes, interest and penalties on
such additional amount, Participant has an amount remaining equal to such
additional tax, interest and penalties. All payments to be made to Participant
pursuant to the immediately preceding sentence shall be payable no later than
when the related taxes, interest and penalties are to be remitted. Any right to
reimbursement incurred due to a tax audit or litigation addressing the existence
or amount of a tax liability addressed in the immediately preceding sentence
must be made no later than when the related taxes, interest and penalties that
are the subject of the audit or litigation are to be remitted to the taxing
authorities or, where no such taxes, interest and penalties are remitted, within
thirty (30) days of when the audit is completed or there is a final and
non-appealable settlement or resolution of the litigation.
11. Section 3.04 of the Plan is amended by adding the following to the end
thereof:
Notwithstanding the foregoing, as soon as administratively practicable following
the execution of this Amendment, the Corporation will establish an irrevocable
grantor trust (as described in Section 671 of the Code), into which all of
Participant’s benefits under the Plan will be deposited, as described herein,
for the purpose of accumulating assets to provide for the obligations under this
Plan. The assets and income of such trust shall be subject only to the claims of
the creditors of the Corporation in the event of the Corporation’s insolvency as
defined by Rev. Proc. 92-64, 1992-2 C.B. 422. The establishment of such trust
shall not affect the Corporation’s liability to pay benefits hereunder except
that any such liability shall be offset by any payments actually made to
Participant from such trust. Following the establishment of the trust, the
amount to be contributed thereto shall be in accordance with the Plan, as
reasonably determined by the Corporation, and the investment of such assets
shall be made in accordance with the terms of the trust agreement. Without
limitation, but only to the extent not prohibited by Section 409A(b) of the
Code, the Corporation agrees to contribute to the trust pursuant to the
requirements of the Plan, ratably from the date hereof until the time Executive
attains age 62 with respect to the amount of the obligation due at age 62 and
annually as the obligation accrues each year thereafter, sufficient amounts to
provide for the Corporation’s liability to pay the benefits hereunder, except
the Company agrees in any event to contribute sufficient amounts to pay all the
benefits hereunder no later than when a “Change in Control” occurs (to the
extent such funding is not prohibited by Section 409A(b) of the Code. The terms
of the trust shall contain such provisions as may be necessary to qualify and
maintain the trust as a “rabbi trust” under the applicable trust agreement so
that the Plan may be considered “unfunded” for purposes of ERISA.

5



--------------------------------------------------------------------------------



 



12. New Article V is added to the Plan to read as follows:
ARTICLE V
EARNINGS AND LOSSES
5.01 Permitted Investments
     On and after attaining age 62 and prior to his Termination of Service,
Participant may designate that the Actuarial Equivalent lump sum value of his
Normal Retirement Benefit calculated as if his Termination of Service occurred
on his Normal Retirement Date (and as adjusted pursuant to this Article V) be
deemed to have been invested in one or more Permitted Investments as described
below. Participant’s designations shall be made in such form, and in such
manner, as the Committee may permit but must result in the deemed investment of
one hundred percent (100%) of the Actuarial Equivalent lump sum value of
Participant’s Normal Retirement Benefit calculated as if his Termination of
Service occurred on his Normal Retirement Date (and as adjusted pursuant to this
Article V). In the event Participant has made an incomplete or improper
election, Participant shall be deemed to have elected the Permitted Investment
selected by the Committee.
5.02 Earnings and Losses
     On and after Participant attains age 62 and prior to his Termination of
Service, the Actuarial Equivalent lump sum value of Participant’s Normal
Retirement Benefit calculated as if his Termination of Service occurred on his
Normal Retirement Date (and as adjusted pursuant to this Article V) shall be
deemed to receive all interest, dividends, earnings and other profits, and to
have incurred all losses, expenses and other charges, which would have been
received or incurred if such Actuarial Equivalent lump sum value (and as
adjusted pursuant to this Article V) had been invested in such Permitted
Investments. Nevertheless, the Company need not actually make any such Permitted
Investments, which shall represent investment benchmarks only. If the Company
from time to time should make any investments similar to Permitted Investments,
such investments shall be solely for the Company’s own account, and neither
Participant nor his Beneficiaries shall have any right, title or interest
therein. Participant and his Beneficiaries are unsecured creditors of the
Company with respect to any amounts to be distributed under this Plan.
5.03 Change of Permitted Investments
     Participant may change an investment election effective as of the first day
of any month (provided at least thirty (30) days have elapsed since any such
previous election). In addition, Participant also may reallocate amounts
previously credited to one or more Permitted Investments to other Permitted
Investments offered under this Plan effective as of the first day of any month
(provided at least thirty (30) days have elapsed since any such previous
election). Such changes of election shall be made in such form, and in such
manner, as the Committee may permit but must result in the deemed investment of
one hundred percent (100%) of the Actuarial Equivalent lump sum value of
Participant’s

6



--------------------------------------------------------------------------------



 



Normal Retirement Benefit calculated as if his Termination of Service occurred
on his Normal Retirement Date (and as adjusted pursuant to this Article V). Any
changes of election shall be effective as of the first day of the month as soon
as practical following receipt of the change election by the Committee or its
designee for this purpose; provided, however, that an election change will not
be effective until at least thirty (30) days have passed since Participant’s
prior election.
5.04 Crediting of Earnings and Losses
     The Actuarial Equivalent lump sum value of Participant’s Normal Retirement
Benefit calculated as if his Termination of Service occurred on his Normal
Retirement Date (and as adjusted pursuant to this Article V) shall be credited
with interest, dividends, earnings and profits and debited with losses, expenses
and other charges thereon no less frequently than monthly.
5.05 Permitted Investment
     Permitted Investment means any such fund or type of investment as may be
approved by the Committee from time to time as a deemed benchmark investment for
purposes of the Plan, except that a Permitted Investment may not include any
stock or securities of the Company or any subsidiaries or affiliates.
13. New Article VI is added to the Plan to read as follows:
ARTICLE VI
TAX WITHHOLDING
6.01 Tax Withholding
     Notwithstanding any other provision of this Plan, the Company shall
withhold from any payments hereunder or obtain from Participant any amounts
required to be withheld as the result of Participant’s participation in this
Plan. To the extent that the Company is required to withhold any income taxes,
employment taxes or other such amounts from Participant’s benefit pursuant to
any state, federal or local law, such amounts may be taken out of any payments
hereunder or any other amounts to be paid to Participant or Participant may be
required to pay in cash any amounts that must be withheld. Notwithstanding the
foregoing, to the extent permitted by Section 409A of the Code, payment may be
made and deducted from Participant’s supplemental pension benefit payable
hereunder to pay any relevant employment taxes required to be withheld with
respect to the Plan and to pay any required income tax withholdings as a result
of payment of such employment taxes. However, the total payment and deduction
from Participant’s supplemental pension benefit hereunder may not exceed the
aggregate of such employment taxes and any income tax withholding related to the
payment of such employment taxes.

7



--------------------------------------------------------------------------------



 



14. It is understood and agreed that the Plan can be amended only pursuant to
the mutual written agreement of the Participant and the Corporation. Except as
amended hereby, the Plan shall remain in full force and effect.
15. Participant agrees that the Corporation may amend the Other Retirement
Programs as reasonably necessary to bring them into compliance with Section 409A
of the Code taking into account corresponding changes as to the form and time of
payment of Participant’s benefits under the Plan.  Participant acknowledges that
this may require payment of Participant’s benefits under the Other Retirement
Programs at the same time and in the same form as Participant’s benefits under
the Plan.
     IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of
the date first above written.

                  COMPANY    
 
                Arris Group, Inc.    
 
           
 
  By:
Name:   /s/ Lawrence A. Margolis
 
Lawrence A. Margolis    
 
  Title:   Executive Vice President of Strategic Planning, Administration and
Chief Counsel, Secretary    
 
                EXECUTIVE    
 
                /s/ Robert Stanzione                   Robert Stanzione    

8